     Case 3:21-cr-00031-BJB Document 24 Filed 06/21/21 Page 1 of 2 PageID #: 86




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO


UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )
                                                       )
                                                       )       NO.     3:21-CR-00031-L-BJB
JOHN F. JOHNSON,                                       )
                                                       )
                                                       )
               Defendant.                              )


                                    JOINT STATUS REPORT



        Pursuant to the Court’s Order, the parties file this joint status report related to the current

status of the case. The United States and the Defendant John F. Johnson have agreed to the

following schedule: The United States intends to provide FRE 404(b) notice or motion in limine

to determine the admissibility on or before July 16, 2021. The defendant agrees to file his response

on or before August 6, 2021. Currently, the Court has a further proceedings scheduled on August

24, 2021.



                                                           Respectfully submitted,

                                                           /s/ Don Meier
                                                           Federal Defender
                                                           629 South Fourth Street
                                                           Suite 200
                                                           Louisville, KY 40202
  Case 3:21-cr-00031-BJB Document 24 Filed 06/21/21 Page 2 of 2 PageID #: 87




                                                       /s/Joshua Judd
                                                      Joshua Judd
                                                      Assistant United States Attorneys
                                                      717 West Broadway
                                                      Louisville, KY 40202
                                                      (502) 582-5911




                                      Certificate of Service

       I hereby certify that a copy of the foregoing has been served upon all parties by electronic

filing this 21st day of June, 2021.


                                                     /s/ Joshua Judd
                                                     Joshua Judd




                                                2
